Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 4/18/2022.
Claims 1-12 and 31-48 are pending.
Claims 13-30 are cancelled.

Claim Objections
Claims 42 is objected to because of the following informalities:    
Claim 42 recited, “The non-terrestrial network entity of claim 42” in line 1. For clarity, it is suggested to change to “The non-terrestrial network entity of claim 41”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-10, 31-34, 37-39, 40-43, and 46-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOSSEINIAN et al. (WO 2019/160737).

Regarding claim 31, HOSSEINIAN discloses user equipment (UE) for wireless communication [Fig. 1B, ¶ 32; WTRU 102], comprising: 
a memory [Fig. 1B, ¶ 32; non-removable memory 130, removable memory 132]; and 
one or more processors [Fig. 1B, ¶ 33; processor 118], coupled to the memory, configured to:
	transmit a report of one or more maximum transport block sizes supported by the UE [¶ 116-117; step S74, transmit/send a report of one or more maximum transport block sizes/(calculated max-HARQ-size in step S73) supported by the WTRU]; and
	 receive, based at least in part on transmitting the report, one or more transport blocks that have a transport block size that does not exceed the maximum transport block sizes supported by the UE [¶ 117-118; step S75, receive a TB or CBG, based on the max-HARQ-size sent in S74, if the size of the TB or CBG is not greater than max-HARQ-size supported by the WTRU (the TB or CBG as a transmission for which HARQ is enabled)].  

Regarding claim 32, HOSSEINIAN discloses the UE of claim 31.
HOSSEINIAN further discloses wherein the one or more maximum transport block sizes include a maximum transport block size for if hybrid automatic repeat request (HARQ) feedback is enabled and a maximum transport block size for if HARQ feedback is disabled [¶¶ 115, 118-119; wherein the one or more maximum transport block sizes include a maximum transport block size for if hybrid automatic repeat request (HARQ) feedback is enabled and a maximum transport block size for if HARQ feedback is disabled].  

Regarding claim 33, HOSSEINIAN discloses the UE of claim 31.
HOSSEINIAN further discloses wherein the report indicates a maximum quantity of HARQ processes [¶ 82; the WTRU transmit a max-number-HARQ-process to gNB using Uplink Control Information, UCI as the report].  

Regarding claim 34, HOSSEINIAN discloses the UE of claim 31,
HOSSEINIAN further discloses determining the one or more maximum transport block sizes based at least in part on a soft buffer size of the UE [¶¶ 116, 120; decide to disable or enable the HARQ operation for a given HARQ process number when calculated the max-HARQ-size based on the WTRU memory size].  

Regarding claim 37, HOSSEINIAN discloses the UE of claim 31, 
HOSSEINIAN further discloses wherein the report is transmitted to a non-terrestrial network entity [¶ 115; FIG. 7 illustrates a WTRU procedure for non-terrestrial HARQ management using WTRU-specific selective Disable/Enable HARQ], and wherein the one or more transport blocks are received from the non-terrestrial network entity [¶ Fig. 2, ¶ 75; non-terrestrial access architecture 200 includes a terminal 210 such as a WTRU and a network device 230 such as a gateway or a gNB in communication via a platform 220/(non-terrestrial network entity) that is spaceborne or airborne and relays the traffic between the terminal 210 and the network device 230 (receive TB or CBG, ¶ 117, step S75)].  

Regarding claim 38, HOSSEINIAN discloses the UE of claim 31.
HOSSEINIAN further discloses wherein the transport block size of the one or more transport blocks is less than the maximum transport block sizes supported by the UE [¶ 117-118; step S75, receive a TB or CBG, based on the max-HARQ-size sent in S74, if the size of the TB or CBG is not greater than max-HARQ-size supported by the WTRU (the TB or CBG as a transmission for which HARQ is enabled), and calculated max-TBS based on max-number-HARQ-processes, ¶ 131].  

Regarding claim 39, HOSSEINIAN discloses the UE of claim 31.
HOSSEINIAN further discloses wherein the transport block size of the one or more transport blocks is equal to the maximum transport block sizes supported by the UE [Claim 10; wherein the transport block size of the one or more transport blocks is equal to the maximum transport block sizes supported by the UE; wherein the calculated max-TBS based on max-number-HARQ-processes, ¶ 131].

Regarding claim 40, HOSSEINIAN discloses a non-terrestrial network entity for wireless communication [Fig. 7, ¶ 115; WTRU procedure for non-terrestrial HARQ management using WTRU-specific selective Disable/Enable HARQ using non-terrestrial network entity/platform 220 of Fig. 2 to relays the traffic between the terminal 210 and the network device 230/( gNB), see ¶ 75], comprising: 
a memory [implicit feature: any platform comprises a memory]]; and 
one or more processors [implicit feature: any platform comprises a processor], coupled to the memory, configured to: 
receive a report of one or more maximum transport block sizes supported by a user equipment (UE) [¶ 116-117; step S74, receive a report of one or more maximum transport block sizes/(calculated max-HARQ-size in step S73) supported by the WTRU]; and 
transmit, to the UE, one or more transport blocks that have a transport block size that does not exceed the maximum transport block sizes based at least in part on receiving the report [¶¶ 117-118; step S75, transmit a TB or CBG, based on the max-HARQ-size sent in S74, if the size of the TB or CBG is not greater than max-HARQ-size supported by the WTRU (the TB or CBG as a transmission for which HARQ is enabled)].

Regarding claim 7, the claim recites a method of wireless communication performed by a non-terrestrial network entity to perform non-terrestrial network entity recited as in claim 40; therefore, claim 7 is rejected along the same rationale that rejected in claim 40.

Regarding claims 8-10, the claims recite the method of claim 7 to perform the method as recited in claims 2-4; therefore, claims 8-10 are rejected along the same rationale that rejected in claims 2-4.

Regarding claims 41-43 and 46-48, the claims recite the non-terrestrial network entity of claim 40 to perform non-terrestrial network entity recited as in claims 32-34 and 37-39  respectively; therefore, claims 41-43 and 46-48 are rejected along the same rationale that rejected in claims 32-34 and 37-39 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 11, 35, and 44 are rejected under 35 U.S.C. 103 unpatentable over HOSSEINIAN et al. (WO 2019/160737) in view of YANG et al. (US 2019/0363832).

Regarding claim 35, HOSSEINIAN discloses the UE of claim 31, but does not explicitly disclose wherein the one or more processors are further configured to determine the one or more maximum transport block sizes based at least in part on a speed at which the UE processes received communications.
However, YANG discloses wherein the one or more processors are further configured to determine the one or more maximum transport block sizes based at least in part on a speed at which the UE processes received communications [¶¶ 291-295; determining the one or more maximum transport block sizes (Minimum buffer size per TB (maximum TBS=A/2): X/(2Z) [bit s]) based at least in part on a speed at which the UE processes received communications (signal processing speed)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the one or more processors are further configured to determine the one or more maximum transport block sizes based at least in part on a speed at which the UE processes received communications” as taught by YANG in the system of HOSSEINIAN, so that it would efficiently performing operations of transmission and reception of a wireless signal [see YANG; ¶ 4].

Regarding claim 11, the claim recites the method of claim 7 to perform method as recited in claim 5; therefore, claim 11 is rejected along the same rationale that rejected in claim 5.
Regarding claim 35, the claim recites the UE of claim 31 to perform method as recited in claim 5; therefore, claim 35 is rejected along the same rationale that rejected in claim 5.

Regarding claim 44, the claim recites the non-terrestrial network entity of claim 40 to perform method as recited in claim 5; therefore, claim 44 is rejected along the same rationale that rejected in claim 5.

Claims 6, 12, 36, and 45 are rejected under 35 U.S.C. 103 unpatentable over HOSSEINIAN et al. (WO 2019/160737) in view of Zeng et al. (US 2018/0278374).

Regarding claim 36, HOSSEINIAN discloses the UE of claim 31, but does not explicitly disclose wherein the one or more processors are further configured to determine the one or more maximum transport block sizes based at least in part on a speed at which the UE processes received communications.
However, Zeng discloses wherein the one or more processors are further configured to determine the one or more maximum transport block sizes based at least in part on a throughput requirement [¶¶ 116-117; calculate the maximum supportable TBS per TTI based on the numerology to be used for the HARQ procedure and the maximum throughput of the UE].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “wherein the one or more processors are further configured to determine the one or more maximum transport block sizes based at least in part on a throughput requirement” as taught by Zeng in the system of HOSSEINIAN, so that it would to maintain good transmit and receive abilities for improved communications [see Zeng; ¶ 4].

Regarding claim 12, the claim recites the method of claim 7 to perform method as recited in claim 6; therefore, claim 12 is rejected along the same rationale that rejected in claim 6.

Regarding claim 36, the claim recites the UE of claim 31 to perform method as recited in claim 6; therefore, claim 36 is rejected along the same rationale that rejected in claim 6.

Regarding claim 45, the claim recites the non-terrestrial network entity of claim 40 to perform method as recited in claim 6; therefore, claim 45 is rejected along the same rationale that rejected in claim 6.

Conclusion
In additional to references cited that are used for rejection as set forth above, XIE (CN 104901900) is also considered as relevant prior arts for rejection of in claims 1, 7, 31, and 40 (See, XIE, Fig. 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469